IN THE
                               TENTH COURT OF APPEALS



                                    No. 10-20-00222-CV

            IN RE AMERICAN ACCESS CASUALTY COMPANY


                                   Original Proceeding
                                     ______________

                               From the County Court at Law
                                  Walker County, Texas
                                   Cause No. 13510CV



                               MEMORANDUM OPINION

       Before the Court are Relator American Access Casualty Company’s Petition for

Writ of Mandamus, Relator’s Motion for Temporary Relief, and Relator’s Motion to

Voluntarily Dismiss Petition for Writ of Mandamus. We grant the motion to dismiss,

deny Relator’s motion for temporary relief as moot, and dismiss this original proceeding.

See TEX. R. APP. P. 42.1(a).
                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Dismissed; motions granted and denied
Opinion delivered and filed May 5, 2021
[OT06]




In re American Access Casualty Company                   Page 2